Case 3:17-cv-00079-H-LL Document 146 Filed 11/06/19 PageID.2442 Page 1 of 2




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Ste. 500
     San Diego, California 92101
 3   Telephone: (619) 800-0529
     Facsimile: (866) 365-4856
 4   Email: asadock@panakoslaw.com
 5   Attorney for Plaintiff ENSOURCE INVESTMENTS LLC
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     ENSOURCE INVESTMENTS LLC, a            Case No.: 3:17-CV-00079-H-LL
10   Delaware limited liability company,
11                Plaintiff,                NOTICE OF ERRATA TO
     v.                                     PLAINTIFF ENSOURCE
12                                          INVESTMENTS LLC’S
     THOMAS P. TATHAM, an
13                                          MEMORANDUM OF
     individual; MARK A. WILLIS, an
                                            CONTENTIONS OF FACT AND
14   individual; PDP MANAGEMENT
                                            LAW PURSUANT TO CIVIL
     GROUP, LLC, a Texas limited
15                                          LOCAL RULE 16.1(f)(2)
     liability company; TITLE ROVER,
16   LLC, a Texas limited liability
                                            Magistrate Judge: Hon. Linda Lopez
     company; BEYOND REVIEW, LLC,
17                                          District Judge: Hon. Marilyn L. Huff
     a Texas limited liability company;
                                            Courtroom: 15A
18   IMAGE ENGINE, LLC, a Texas
                                            Action filed: January 13, 2017
     limited liability company; WILLIS
19
     GROUP, LLC, a Texas limited
20   liability company; and DOES 1-50,
21                   Defendants.
22
23
24
25   ///
26   ///
27   ///
28           NOTICE OF ERRATA TO PLAINTIFF ENSOURCE INVESTMENTS LLC’S
           MEMORANDUM OF CONTENTIONS OF FACT AND LAW PURSUANT TO CIVIL
                                LOCAL RULE 16.1(f)(2)
                                         1
                                                           3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 146 Filed 11/06/19 PageID.2443 Page 2 of 2




 1                             NOTICE OF ERRATA
 2         Plaintiff Ensource Investments LLC (“Plaintiff”) respectfully submits this
 3   errata to its Memorandum of Contentions of Fact And Law which was filed with
 4   this Court on November 1, 2019 at docket No. 139, in order to correct an
 5   inadvertent clerical error. At page 10, lines 2 and 9, the Memorandum should read
 6   “Beyond Recognition”, and not “Beyond Review”.
 7

 8   Respectfully submitted,
 9
     Dated: November 6, 2019                PANAKOS LAW APC
10
11                                          By:   /s/ Aaron D. Sadock
                                                  Aaron D. Sadock, Esq.
12                                                Attorney for Plaintiff
                                                  Ensource Investments LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28        NOTICE OF ERRATA TO PLAINTIFF ENSOURCE INVESTMENTS LLC’S
        MEMORANDUM OF CONTENTIONS OF FACT AND LAW PURSUANT TO CIVIL
                             LOCAL RULE 16.1(f)(2)
                                      2
                                                        3:17-CV-00079-H-LL
